                                                                              FILED
                                                                      OS
                                                                      I tcf DIS(HICT COURT E.D.Niy.
                                                                                       OFFICE   VI-

UNITED STATES DISTRJCT COURT                                         ★ AUjtZ 20j9
EASTERN DISTRJCT OF NEW YORK

                                                                     BROOKLYN OFFICE
DONALD WILLIAMS,
                                                                  STIPULATION AND
                                                     Plaintiff,   ORDER OF DISMISSAL

                             -against-                             18-CV-06740(ENV)(JO)

THE CITY OF NEW YORK,
P.O. RAFAEL JIMENEZ, SHIELD #1640
P.O. OMAYEMI CATLING, SHIELD #9165
P.O. BRIANNA MAZIMANN,SHIELD #5096
P.O. REYMUNDO NAVEDO,SHIELD #31738
P.O. MATTHEW PAGANO,SHIELD #17526
P.O. FRANCISCO PENNISI, SHIELD #14488
P.O. TOMASZ ROGINSKl,SHIELD #3512
SERGEANT CARL SCOGMANILLO,SHIELD #4519,

                                                  Defendants.




               WHEREAS,the parties have reached a settlement agreement and now desire to

resolve the remaining issues raised in this litigation, without further proceedings and withoul
                                                                                                  !

admitting any fault or liability;

               NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by

and between the undersigned, that

        1.     The above-referenced action is hereby dismissed with prejudice; and
        2.     Notwithstanding the dismissal of this action in accordance with this agreement,

the District Court shall continue to retain jurisdiction over this action for the purpose of

enforcing the terms of the settlement agreement reached between the parties and set forth in the

Stipulation of Settlement executed by the parties in this matter.


Dated: New York, New York
                         ,2019



O'KEKE &, ASSOCIATES,PC                               ZACHARY W. CARTER
Attorneysfor Plaintiff                                Corporation Counsel ofthe
801 Franklin Avenue, Suite I                             City of New York
Brooklyn, New York II238                              Attorneyfor Defendants City ofNew York,
                                                        Jimenez, Catling, Mazimann, Navedo,
                                                        Pagano, Pennisi, Roginski, and
                                                        Scogmanillo
                                                       100 Church Street
                                                      New York, New YorL




By:
      John (J. Iwuh
                                                      Christopher D. DeLuca
      Attopieyfor Plaintiff                           Senior Counsel

                                                      SO ORDERE


                                                     /s/ USDJ ERIC N. VITALIANO
                                                      HON.ERIC N. VITALIANO
                                                      UNITED STATES DISTRICT JUDGE

                                                      Dated:               oL^.2019
